DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 28 July 2021 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1, 58, and 70 have been amended, 
Claim 74 has been cancelled, and 
Claims 1-73 are currently pending.

Claim Interpretation

Applicant appears to be trying to claim and arguing a standalone holographic unit that can be seen by anyone without any equipment.  The claims do not actually claim that and the prior art teaches multiple individuals who can see the hologram (See Harrises Figures 15 and 17A and their related text).  If applicant would claim a 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 58-69 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 58-69, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 58-74 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 58-74 are directed to sending and receiving data to present products/ads via holographic means to a user.  .  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 58-74 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 58 will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 58 recites, in part, 
generating display instructions for a holographic object based in part on a set of parameters;
presenting, … …, a holographic merchandise comprising one or more holographic objects within a holographic object volume, wherein the one or more holographic objects are observable to any patron located within a viewing volume according to the display instructions; and (sending and receiving data to perform the abstract idea, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
updating the display instructions to present, with the one or more LF display modules, a modified holographic object, automatically after the LF display system has obtained an input to adjust a presentation of one of the holographic objects. (sending and receiving data to perform the abstract idea, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
 
These limitations set forth a concept of sending and receiving data to present products/ads via holographic means to a user.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 59-69 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 58-69 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  



Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims1-5, 8-15, 22-30, 37, 38, 42-44, 46-56, 58-63, and 67-69 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Harrises et al. (US Patent Application Publication No. 2017/0206691 A1 – Hereinafter Harrises).
Claim 1:
Harrises discloses;
A light field (LF) display system comprising: (See at least paragraph 0408.)

wherein the LF display system is configured to receive an input in response to presentation of the holographic merchandise. (See at least paragraph 0407.)
Claim 2:
Harrises discloses “wherein the LF display assembly updates the presentation of one of the holographic objects corresponding to the received input” in at least paragraph 0471.
Claim 3:
Harrises discloses “wherein updating presentation of the holographic object is one of: scaling the holographic object in the holographic object volume of the LF display system; moving the holographic object in the holographic object volume of the LF display system; and changing an appearance of the holographic object” in at least paragraph 0471.
Claim 4:
Harrises discloses “wherein updating presentation of the holographic object is one of: displaying another holographic object different from the holographic object; 
Claim 5:
Harrises discloses “wherein the holographic object is one or more of: one or more rooms in a house; one or more furniture in the house; a portion of a vehicle; a consumer electronic device; and a physical good” in at least paragraph 0471.
Claim 8:
Harrises discloses “a computer-readable storage medium storing one or more patron profiles including characteristics of one or more patrons” in at least paragraphs 0467 and 0879.
Claim 9:
Harrises discloses “wherein the characteristics include one or more actions performed by a patron; wherein the LF display system is further configured to record one or more user inputs in the patron profile for the user” in at least paragraphs 0479-0481.
Claim 10:
Harrises discloses “wherein the actions include one or more of: a purchase of an item; an interaction with one or more holographic objects; a viewing history of one or more holographic objects; and one or more user inputs provided to the LF display system” in at least paragraph 0479-0481.


Claim 11:
Harrises discloses “wherein the characteristics include one or more of: demographic information of a user, work experience, educational history, gender, income, money spent on purchases, hobbies, location, age, viewing history, time spent on items, categories of items previously viewed, and purchase history” in at least paragraph 0467.
Claim 12:
Harrises discloses “wherein the holographic merchandise is selected for presentation based on the characteristics in a patron profile for the patron” in at least paragraph 0481.
Claim 13:
Harrises discloses “wherein the holographic merchandise is selected with a machine learning model using the characteristics in the patron profile” in at least paragraphs 0481 and 0874 where the system “learns” from the browsing history.
Claim 14:
Harrises discloses “wherein the LF display system is configured to transmit one or more characteristics in a patron profile to an external system” in at least paragraphs 0487-0489.
Claim 15:
Harrises discloses “wherein the LF display system is configured to transmit one or more characteristics in a patron profile to an external system” in at least paragraphs 0467, 0481, and 0488.

Claim 22:
Harrises discloses “further comprising: a tracking system configured to track movement of the patron within the viewing volume of the LF display system” in at least paragraph 0486.
Claim 23:
Harrises discloses “wherein the tracking system comprises one or more cameras configured to capture images of an area in front of the LF display modules” in at least Figure 1B and its related text and paragraphs 0486, 0743, and 0847.
Claim 24:
Harrises discloses “wherein the one or more camera0s are external to the LF display assembly” in at least paragraph 0440.
Claim 25:
Harrises discloses “wherein the tracking system comprises one or more depth sensors configured to detect the depth of objects in front of the LF display modules” in at least paragraph 0780.
Claim 26:
Harrises discloses “wherein the LF display assembly updates presentation of the holographic object based on movement of the patron tracked by the tracking system” in at least paragraph 0486.
Claim 27:
Harrises discloses “wherein the tracking system is further configured to: determine a position of a portion of a body of the patron that is within a holographic object volume of the LF display system, and wherein the LF display assembly presents 
Claim 28:
Harrises discloses “wherein the LF display assembly is further configured to present the portion of the body as one or more holographic objects” in at least paragraph 0486.
Claim 29:
Harrises discloses “further comprising: a sensory feedback system comprising one or more sensory feedback devices and configured to provide sensory feedback simultaneously with the holographic object” in at least paragraphs 0418 and 0486.
Claim 30:
Harrises discloses “wherein the sensory feedback includes tactile feedback, audio feedback, aroma feedback, temperature feedback, or any combination thereof” in at least paragraphs 0418 and 0486.
Claim 37:
Harrises discloses “wherein the LF display system is a component of a LF retail platform comprising: an online system connected to the LF display system through a network and configured to distribute the holographic merchandise to the LF display system for presentation to the patron” in at least Figure 1B and its related text and paragraphs 0382, 0481, and 0483.



Claim 38:
Harrises discloses “wherein the holographic merchandise is associated with a physical merchandise, wherein the received input corresponds to a purchase of the physical merchandise” in at least paragraphs 0471 and 0481.
Claim 42:
Harrises discloses “wherein the holographic merchandise is presented based on a hardware configuration of the LF display system” in at least paragraphs 0401 and 0406.
Claim 43:
Harrises discloses “wherein the hardware configuration includes one or more of: a resolution, a number of projected rays per degree, a field of view, a deflection angle on the display surface, a dimensionality of the display surface, a holographic object volume geometry and, a holographic viewing volume geometry” in at least paragraphs 0418 and 0486.
Claim 44:
Harrises discloses “wherein the received input corresponds to a purchase of the holographic merchandise, and wherein the LF display system is configured to transmit the holographic merchandise to another LF display system in response to the purchase” in at least paragraphs 0481 and 0489.
Claim 46:
Harrises discloses “the online system further comprising: a computer-readable storage medium storing one or more patron profiles including characteristics of one or more patrons” in at least paragraphs 0467 and 0879.
Claim 47:
Harrises discloses “wherein the characteristics include one or more actions performed by a patron; wherein the LF display system is further configured to record one or more user inputs in the patron profile for the user” in at least paragraph 0481.
Claim 48:
Harrises discloses “wherein the actions include one or more of: a purchase of an item; an interaction with one or more holographic objects; a viewing history of one or more holographic objects; and one or more user inputs provided to the LF display system” in at least paragraph 0481.
Claim 49:
Harrises discloses “wherein the characteristics include one or more of: demographic information of a user, work experience, educational history, gender, income, money spent on purchases, hobbies, location, age, viewing history, time spent on items, categories of items previously viewed, and purchase history” in at least paragraph 0467.
Claim 50:
Harrises discloses “wherein the characteristics include one or more of: demographic information of a user, work experience, educational history, gender, income, money spent on purchases, hobbies, location, age, viewing history, time spent on items, categories of items previously viewed, and purchase history” in at least paragraph 0481.


Claim 51:
Harrises discloses “wherein the holographic merchandise is selected with a machine learning model using the characteristics in the patron profile” in at least paragraphs 0481 and 0874 where the system “learns” from the history.
Claim 52:
Harrises discloses “wherein the online system is configured to transmit one or more characteristics in a patron profile to an external system through the network” in at least paragraphs 0447, 0488, and 0489.
Claim 53:
Harrises discloses “wherein one or more characteristics in a patron profile are retrieved from an external system through the network” in at least paragraph 0447, 0488, and 0489 via remote servers.
Claim 54:
Harrises discloses “wherein one or more patron profiles are associated with one or more entities” in at least paragraphs 0477 and 0481.
Claim 55:
Harrises discloses “wherein the LF display system is located in a physical retail store, and wherein the received input corresponds to a purchase of the holographic merchandise” in at least paragraphs 0477 and 0481.
Claim 56:
Harrises discloses “wherein the LF display system is located in a home of the patron” in at least paragraphs 0470 and 0477.

Claim 58:
Harrises discloses;
A method comprising: (See at least paragraphs 007 and 0408.)
generating, with the LF display system, display instructions for a holographic object based in part on a set of parameters; (See at least paragraphs 0009, 0387, 0408, and 0483.)
presenting, with the one or more LF display modules, system comprised of one or more light field (LF) display modules, the g holographic merchandise comprising one or more holographic objects within a holographic object volume, wherein the one or more holographic objects are observable to any patron located within a viewing volume according to the display instructions; and (See at least paragraphs 0009, 0387, 0408, 0483, and 0486 and Figures 15 and 17A and their related text.)
updating the display instructions present, with the one or more LF display modules, a modified holographic object, automatically after the LF display system has obtained an input to adjust a presentation of one of the holographic objects. (See at least paragraphs 0009, 0387, 04070408, and 0483.)
Claim 59:
Harrises discloses “further comprising: tracking movement of the portion of the patron's body; and updating a location of the holographic object in a holographic object volume based in part on the tracked movement” in at least paragraph 0486.
Claim 60:
Harrises discloses “wherein the tracking is performed by one or more cameras configured to capture images of an area in front of the LF display modules” in at least Figure 1B and its related text and paragraphs 0486, 0743, and 0847.
Claim 61:
Harrises discloses “wherein the one or more cameras are external to the LF display assembly” in at least paragraph 0440.
Claim 62:
Harrises discloses “wherein the tracking is performed by one or more depth sensors configured to detect depth of objects in front of the LF display modules” via depth sensors in at least paragraph 0780.
Claim 63:
Harrises “wherein the tracking is performed by the LF display modules configured to receive a light field from an environment” via an optical coupler to receive light in at least paragraphs 0408 and 0422.
Claim 67:
Harrises discloses “wherein the one or more LF display modules form one or more surfaces in a home or one or more surfaces in a physical retail store” in at least paragraphs 0470, 0477, and 0481.
Claim 68:
Harrises discloses “further comprising: receiving the holographic merchandise and the set of parameters from an online system; wherein generating the display instructions based in part on the set of parameters comprises: identifying a hardware 
Claim 69:
Harrises discloses “wherein the hardware configuration includes one or more of: a resolution, a number of projected  rays per degree, a field of view, a deflection angle on the display surface, a dimensionality of the display surface, a holographic object volume geometry and, a holographic viewing volume geometry” in at least paragraphs 0418 and 0486.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.


Claims 6 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harrises and further in view of Lee et al. (US Patent Application Publication No. 2015/0249872 A1 – Hereinafter Lee).  
Claim 6:
Harrises teaches all the limitations of claim 1 above and teaches services (see at least paragraph 0513) via the holographic device, but does not appear to specify “wherein the holographic merchandise is associated with a digital asset, wherein the received input corresponds to a purchase of the digital asset.”
Lee teaches purchasing a digital asset in at least paragraphs 0027, 0028, and 0095.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the purchase of products taught by Harrises by 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 39:
Harrises teaches all the limitations of claim 37 above and teaches services (see at least paragraph 0513) via the holographic device, but does not appear to specify “wherein the holographic merchandise is associated with a digital asset, wherein the received input corresponds to a purchase of the digital asset.”
Lee teaches purchasing a digital asset in at least paragraphs 0027, 0028, and 0095.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the purchase of products taught by Harrises by selling digital assets as taught by Lee in order to allow for the sales of more products as taught by Lee.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Harrises and further in view of Barcelou (US Patent Application Publication No. 2014/0207596 A1 – Hereinafter Barcelou).  
Claim 7:
Harrises teaches all the limitations of claim 1 above and teaches services (see at least paragraph 0513) via the holographic device, but does not appear to specify purchasing a service
Barcelou teaches purchasing a service in at least paragraphs 0014 and 0027.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the purchase of products taught by Harrises by selling services as taught by Barcelou in order to allow for the sales of more items as taught by Barcelou.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 31-33 and 66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harrises and further in view of Smalley (US Patent Application Publication No. 2016/0282808 A1 – Hereinafter Smalley).  
Claim 31:
Harrises teaches all the limitations of claim 29 above, but does not appear to specify “wherein the sensory feedback system comprises an ultrasonic energy 
Smalley teaches a sensory feedback system comprises an ultrasonic energy projection device for providing tactile feedback with the holographic object in at least paragraph 0040.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the sensory involvement taught by Harrises by using ultrasonic energy as taught by Smalley since Smalley teaches multiple sensory involvements and they are interchangeable.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 32:
The combination of Harrises and Smalley teaches all the limitations of claim 31 above, further Harrises teaches displaying product with apparent texture in at least paragraphs 0418 and 0486.
Claim 33:
The combination of Harrises and Smalley teaches all the limitations of claim 31 above, further Smalley teaches the haptic device is part of the assembly in at least paragraphs 0009.

Claim 66:
Harrises teaches all the limitations of claim 58 above, but does not appear to specify “wherein the sensory feedback system comprises an ultrasonic energy projection device for providing tactile feedback with the holographic object, wherein the ultrasonic energy projection device is configured to generate a volumetric tactile surface in proximity to a surface of the holographic object or coincident to a surface of the holographic object.”
Smalley teaches a sensory feedback system comprises an ultrasonic energy projection device for providing tactile feedback with the holographic object in at least paragraph 0040.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the sensory involvement taught by Harrises by using ultrasonic energy as taught by Smalley since Smalley teaches multiple sensory involvements and they are interchangeable.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Harrises and further in view of High et al. (US Patent Application Publication No. 2018/0047093 A1 – Hereinafter High).  
Claim 34:
Harrises teaches all the limitations of claim 29 above and teaches services (see at least paragraph 0513) via the holographic device, but does not appear to specify presenting a holographic assistant.
High teaches presenting a holographic assistant in at least paragraph 0040.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by Harrises by presenting an assistant to the shopper as taught by High in order to allow for customer support and therefore more customer engagement and more purchases.  .  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Harrises and further in view of High and further in view of Siddique et al. (US Patent Application Publication No. 2016/0210602 A1 – Hereinafter Siddique).  
Claim 35:
The combination of Harrises and High teaches all the limitations of claim 34 but does not appear to specify audio feedback.

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the feedback taught by the combination of Harrises and High by audio feedback as taught by Siddique in order to allow for easier customer interaction and therefore increasing user engagement.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Harrises and further in view of Siddique.  
Claim 36:
Harrises teaches all the limitations of claim 29 above and teaches a retail store in at least paragraphs 0475, but does not appear to specify audio feedback.
Siddique teaches audio feedback in at least paragraphs 0182 and 0226.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the feedback taught by Harrises by audio feedback as taught by Siddique in order to allow for easier customer interaction and therefore increasing user engagement.  
.  

Claim 57 and 70-73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harrises and further in view of Mingjie et al. (Chinese Patent Application Publication No. CN 204120654 (U) – Hereinafter Mingjie).  
Claim 57:
Harrises teaches all the limitations of claim 1, but does not appear to specify the system implemented as a display case.
Mingjie teaches the system implemented as a display case in at least Figure 1 and page 1.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system taught by Harrises by implementing as a display case as taught by Mingjie in order to make the system more part of a retail store.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 70:
Harrises teaches;
A light field (LF) display system comprising: (See at least paragraph 0408.)

Harrises does not appear to specify the system implemented as a display case.
Mingjie teaches the system implemented as a display case in at least Figure 1 and page 1.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system taught by Harrises by implementing as a display case as taught by Mingjie in order to make the system more part of a retail store.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 71:
The combination of Harrises and Mingjie teaches all the limitations of claim 70 above, further Mingjie teaches multisided display pieces on the case in the Figure 1 on page 3.

Claim 72:
The combination of Harrises and Mingjie teaches all the limitations of claim 70 above, further Harrises teaches “further comprising a tracking system configured to track movement of a portion of the patron's body within the display case, and wherein the LF display assembly is configured to present the holographic merchandise in proximity to the tracked portion of the patron's body” in at least paragraph 0486.
Claim 73:
The combination of Harrises and Mingjie teaches all the limitations of claim 70 above, further Harrises teaches “wherein the holographic merchandise is a representation of a physical good” in at least paragraph 0486.

Response to Arguments

Applicant argued the 101 was improper, the automatic selection of display shows no algorithm/methodology and is such a “black box”/computer/system “applying” the abstract idea.  

Applicant appears to be trying to claim and arguing a standalone holographic unit that can be seen by anyone without any equipment.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims 

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681